Citation Nr: 0209402
Decision Date: 06/12/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  96-15 886	)	DATE JUN 12, 2002
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the claimed residuals of hepatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to March 1971.  

By a decision of March 1973, the RO denied the veterans original claim of service connection for the residuals of hepatitis.  The veteran was informed of the denial, but he did not appeal.  

The case initially came to the Board of Veterans Appeals (Board) on appeal from a May 1995 rating decision by the RO which determined that new and material evidence had not been submitted to reopen the claim of service connection.  

The veteran testified at a personal hearing before a Hearing Officer at the RO in April 1997.  

He later testified at another personal hearing before the undersigned Member of the Board sitting at the RO in October 1997.  

Then, the case was remanded by the Board to the RO in March 1998 for additional development of the record.  

In August 1999, the Board determined that new and material evidence had been presented to reopen the claim and remanded the matter to the RO for further development of the record.  



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the merits of the veterans claim of service connection for a residuals of hepatitis has been obtained.  

2.  The veteran currently is not shown to have chronic liver disease or any residuals of the episode of hepatitis treated in service.  



CONCLUSION OF LAW

The veteran is not shown to have residual liver disability due to hepatitis or other disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107(a), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for liver disease due to hepatitis that he developed during service.  

Pertinent laws and regulations provide that service connection may be granted for disability resulting from disease or injury incurred in the line of duty or for aggravation of a pre-existing injury suffered, or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Certain diseases shall be granted service connection if manifested to a compensable degree during a one year presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

A careful review of the veterans service medical records show that the veteran was treated for viral hepatitis in December 1970.  More specifically, the veteran began complaining of dark urine and yellow eyes in December 1970.  Several days later, the veteran was admitted to a Naval Hospital with a diagnosis of viral hepatitis.  He remained in the hospital for 65 days and was discharged in February 1971 with normal liver function studies and no medications.  

The March 1971 separation examination from service noted that the veteran had spent two months in the hospital with infectious hepatitis.  

The veterans original claim of service connection for hepatitis was denied in a March 1973 rating decision by the RO.  The veteran was notified of the denial, but did not appeal.  

In early 1982, the veteran attempted to reopen the claim.  In a March 1982 letter, the RO informed the veteran that new and material evidence was required to reopen the claim.  

In April 1995, the veteran again applied to reopen the claim of service connection for hepatitis.  The RO once again found that new and material evidence had not been presented in a May 1995 rating decision.  The veteran timely appealed from that determination.  

The veteran was afforded personal hearings in April 1997 and October 1997.  At the first hearing, held before a Hearing Officer at the RO in April 1997, the veteran testified that he had been treated for hepatitis only one time since service, in 1972 at the Brooklyn Jewish Hospital.  

The veteran also reported that VA doctors had told him that he had an enlarged liver and that medication for an enlarged liver had been prescribed in 1973.  

The veteran testified that he had not been hospitalized within the past 5 years for hepatitis and had not taken medication for hepatitis in the last 15 years.  

The veteran subsequently testified at another personal hearing before the undersigned Member of the Board sitting at the RO in October 1997.  The veteran asserted that he had liver damage due to hepatitis in service and had been treated by VA and a private doctor for various medical problems since service.  

In March 1998, the Board determined that the record was incomplete and remanded the case to the RO for additional development of the record.  Additional outpatient treatment reports were obtained, and the case was returned to the Board.  

In August 1999, the Board determined that new and material evidence had been submitted to reopen the claim and remanded the case to the RO for further development, to include obtaining an examination to determine if he had current disability due to the hepatitis in service.  

The veteran was afforded a VA examination in August 2000.  The examiner reviewed the veterans file and noted the service medical records documenting hospitalization for infectious/viral hepatitis in service.  The examiner also noted hospitalization/treatment records outlining alcohol detoxification between 1982 and 1990, as well as the general medical examination report from November 1994.  The examiner noted that there was no post-service evidence showing treatment for hepatitis or advanced chronic liver disease such as liver cirrhosis.  

At the examination, the veteran complained of having right upper quadrant abdominal pain occurring about once a month.  The pain was not related to meals and lasted about one minute or less.  The veteran reported having chronic abdominal distention and occasional nausea.  The veteran reported vomiting once every four months.  He also reported fatigue once per week.  

The veteran denied having any depression, weakness or anxiety.  The veteran reported that he had not had hematemesis or melena episodes at least since he stopped using alcohol beverages.  There was no known history of malnutrition or anemia, and the veteran had not been hospitalized anywhere in connection with hepatitis or chronic liver disease other than during service in 1970 or 1971.  

The veteran was not taking any medications for hepatitis or chronic liver disease.  A review of risk factors for viral hepatitis revealed that the veteran denied any history of blood transfusions, intravenous drug use, occupational exposure to human bodily fluids or recent high-risk sexual activity.  The veteran stated that he quit alcohol use about 3 years prior, but before that, had been a binge drinker and estimated drinking about a case of beer plus two pints of liquor over the coarse of a weekend on and off for about 12 or more years.  

The examination revealed that the veteran was well-developed obese male, with no pallor, icterus or peripheral lymphadenopathy.  There was no stigmata of chronic liver disease such as palmar erythema, spider angiomata, etcetera.  The abdomen was full, soft, and nontender with no hepatosplenomegaly or other masses.  There was no ascites or distended superficial abdominal veins.  His muscle strength was 5/5 globally, and there was no muscle wasting evident.  

The VA examiner pointed out that the veterans serum bilirubin and transaminases were elevated in the 1970/1971 hospitalization report, consistent with acute hepatitis.  However, the examiner also noted that discharge summary outlined that the transaminase and bilirubin elevations progressively resolved.  

The examiner added that the current laboratory evaluation showed normal liver profile with total bilirubin of 0.7, AST of 19, ALT of 19, and alkaline phosphatase of 62.  Prothrombin time and PTT were within normal limits at 11.9 and 19.4 respectively.  CBC reported a hemoglobin of 14.5, platelet count of 200,000, and normal MCV and red blood cell distribution width.  Additional testing was ordered.

The diagnosis was that of history of hospitalization for acute hepatitis, consistent with acute viral/infectious hepatitis, in late 1970 or early 1971.  There was no clinical evidence or documentation of chronic liver disease such as liver cirrhosis, or other chronic liver disease.  The examiner opined that it did not appear likely that the veteran currently had any residuals of the acute hepatitis that he had suffered in late 1970/early 1971.  

Additional laboratory tests performed subsequent to the VA examination were noted in the examiners addendum to the examination, received at the RO in October 2000.  The examiner reported that the hepatitis B surface antigen and hepatitis B surface antibody tests were both negative.  Hepatitis A antibody was negative.  Hepatitis C viral quantitation attempted by PCR, was also negative.  Serum ferritin was 309, and TIBC was 292.  

The final diagnostic impressions were those of (1) history of hospitalization for acute hepatitis consistent with acute viral/infectious hepatitis in late 1970/early 1971, nor further specified at this time; (2) there was no current clinical or laboratory evidence of advanced chronic liver disease stated such as liver cirrhosis.  The blood tests obtained in the August 2000 evaluation essentially excluded the possibility of chronic hepatitis B or hepatitis C infections.  The examiner concluded that it was therefore highly unlikely that the veteran currently suffered from residuals of the infectious hepatitis illness that he suffered in service.  

In this case, the medical evidence does not support the veterans assertions that he has current liver disability as a residual of the hepatitis he had during service.  

Although the Board is cognizant of the veteran's assertion that his claimed enlarged liver, nervous disorder and other medical disabilities are residuals of the hepatitis in service, no competent evidence has been presented to support these lay assertions.  

The medical evidence in this regard does not present a basis for relating a current liver disability or other disability to service.  

Absent competent evidence showing that he has current residuals of hepatitis or other chronic liver disability due to service, service connection must be denied.  

Finally, the Board points out that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act (VCAA) of 2000, which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and superseded the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically noted, the new regulations are effective November 9, 2000.

The Board finds that VAs duties pursuant to VCAA have, essentially, been fulfilled.  First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  

The record shows that the appellant was notified of the ROs decision.  The ROs decision, Statement of the Case, Supplemental Statement of the Case and letters, as well as the Boards remands, informed the appellant of the evidence needed to support his claim.  VA has met its duty to inform the appellant.  

The Board concludes that the discussions in the ROs decision, Statement of the Case and Supplemental Statement of the Case as well as the Boards remands informed the appellant of the information and evidence needed to substantiate his claim and complied with VAs notification requirements.  

Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The appellant has not referenced any unobtained, obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the appellant in the development of his claim, that duty is not a one-way street.  If a claimant wishes help, he cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Board finds that VA has done everything reasonably possible to assist the appellant.  He was advised of the evidence necessary to substantiate his claim.  

Hence, another remand in this can serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the appellant in this case.  Further development and further expending of VAs resources is not warranted.  

As the Board finds that the directives of VCAA have been complied with regarding VAs duties to notify and to assist the appellant, he has not been prejudiced by the Boards consideration of the merits of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).  For the reasons set forth, the Board believes that the veteran has been given ample opportunity to provide evidence and argument in support of his claim.  

Accordingly, as the preponderance of the evidence is against the claim, the Board concludes that service connection for claimed residuals of hepatitis is not warranted.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  



ORDER

Service connection for the residuals of hepatitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
